Citation Nr: 1002387	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-23 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for a left knee 
disorder.  

3.  Entitlement to service connection for tinnitus.  



ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel







INTRODUCTION

The Veteran had active service from February 1999 to February 
2002 and periods of active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA) from February 2002 
through October 2004.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, which denied the benefits sought on appeal.  
The Veteran appealed that decision to the Board, and the case 
was referred to the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran is not currently shown to have a right knee 
disorder.  

2.  The Veteran is not currently shown to have a left knee 
disorder.  

3.  The Veteran is not currently shown to have tinnitus.  


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 
3.303, 3.304 (2009).  

2.  A left knee disorder was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 
3.303, 3.304 (2009).

3.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in November 2006 and October 2007.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this regard, the Board observes that the Veteran's complete 
service treatment records are unavailable.  The RO made 
attempts to obtain the Veteran's service treatment records.  
After negative responses from the Records Management Center 
(RMC) and a negative response from the National Personnel 
Records Center (NPRC), the RO made a formal finding of the 
unavailability of service treatment records in May 2009.  
Consequently, the Board does not have all the records, as 
only two pages of the Veteran's entrance examination and his 
Navy Reserve treatment records are in the claims file.  As a 
result, the VA has a heightened responsibility to explain the 
rationale and bases for its decision.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

The Board is also cognizant that the Veteran was not provided 
a VA examination in connection with his current appeal.  
Under VA regulations, the Secretary must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with a veteran's service or with 
another service-connected disability; but (4) insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

However, in this case the Board finds that there is neither 
service nor post-service medical evidence that shows that the 
Veteran was diagnosed as having a right knee disorder, a left 
knee disorder, or tinnitus during active duty, a period of 
ACDUTRA or INACDUTRA, or after service.  Under these 
circumstances, there is no duty to provide a VA examination 
or medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); McLendon, supra; Wells v. Principi, 326 F.3d 
1381, 1384 (Fed. Cir. 2003).  

Lastly, the Veteran has not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide this appeal and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, 
the Board finds that the duty to notify and the duty to 
assist have been satisfied to the extent possible and 
necessary and will proceed to the merits of the Veteran's 
appeal on the available evidence.

Law and Regulations

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Active military, 
naval, and air service includes active duty, any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in line 
of duty, and any period of INACDUTRA during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident which occurred during such training. 38 C.F.R. § 
3.6(a).  However, presumptive periods do not apply to ACDUTRA 
or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).

That an injury incurred in service alone is not enough.  
There must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain:  (1) Medical evidence of 
a current disability, (2) medical evidence or in certain 
circumstances, lay testimony, of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or a relationship between a current disability and 
the inservice disease or injury.  Pond v. West, 12 Vet. App. 
341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Alternatively, 
the nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117 (1999).  


Factual Background

The Veteran contends, in essence, that he has right and left 
knee disorders and tinnitus that began during or are the 
result of service.  

The Veteran's December 1998 Army Report of Medical 
Examination noted an abnormal ear evaluation, because the 
Veteran had wax that obscured both ear drums.  However, his 
ear examination was within normal limits after a bilateral 
ear canal flush.  He had a normal lower extremities 
evaluation.  Beyond this service record, there are no service 
treatment records for the Veteran's period of service between 
February 1999 and February 2002.

An October 2003 Navy Reserve Report of Medical History noted 
no history or complaint of knee or ear trouble.  The October 
2003 Report of Medical Examination noted normal ear, drums, 
and lower extremities evaluations.  

In the Veteran's November 2006 claim for service connection 
for right and left knee disorders, he stated that he was 
treated for knee pain in Fort Campbell, Tennessee.  In his 
October 2007 claim for service connection for tinnitus, he 
stated that he developed a ring in his ears in service.  He 
alleged that all his check-ups in service noted abnormal 
hearing, and he stated that he continues to have a ring in 
his ears.  


Analysis

The Board finds that service connection for right and left 
knee disorders and tinnitus is not warranted.  In order to 
warrant service connection, there must be evidence of a 
current disability, as well as a nexus or relationship 
between a current disability or illness and service.  
However, as explained below, the active duty and Reserve 
medical evidence does not show a diagnosis of right and left 
knee disorders or tinnitus, and there is no medical evidence 
to show a current diagnosis of right and left knee disorders 
or tinnitus.  And the Board finds the absence of evidence of 
knee disorders or tinnitus at the time of October 2003 Naval 
Reserve examination, along with the history and complaints 
reported by the Veteran at that time to be significant in 
suggesting that any pertinent complaints the Veteran may have 
had during his period of service ending in February 2002 were 
acute and transitory and resolved at least by the time of 
that October 2003 Naval Reserve examination.  Nevertheless, 
the basis of the Board's decision in this case does not turn 
on the absence of complaints during service, and thus the 
Board does not believe that the Veteran is significantly 
prejudiced by the absence of his complete service treatment 
records.

One of the necessary elements for a grant of service 
connection is a current disability.  See 38 C.F.R. 
§ 3.303(b).  In the absence of proof of a current disability, 
there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The Board finds that the preponderance of the 
medical evidence is against a finding that the Veteran has a 
current diagnosis of right and left knee disorders and 
tinnitus.  

As a lay person, the Veteran is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211(1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).  In the Board's 
judgment, knee disorders, which are diagnosed on the basis of 
clinical examination, is not the type of disability that can 
be diagnosed by a layperson.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  Thus, while the Veteran is 
competent to report what comes to him through his senses, 
such as pain, he does not have medical expertise to diagnose 
a bilateral knee disorder.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  To the extent that the Veteran is claiming 
continuity of relevant symptoms since service, the claims 
still cannot be granted in the absence of a current diagnosis 
of right and left knee disorders. 

Tinnitus, on the other hand, is a condition that can be 
diagnosed based on lay evidence.  However, the October 2003 
Navy Reserve examination noted normal ear and drums 
evaluations, and the Veteran did not complain of ringing in 
his ears.  Thus at the time of the October2003 Navy Reserve 
examination the Veteran did not have tinnitus, contrary to 
what he is now contending,  In addition, and noteworthy, is 
the absence of any medical evidence that relates any tinnitus 
that may currently be present to the Veteran's period of 
service.   

After consideration of all the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for right and left knee 
disorders and tinnitus.  Therefore, the benefit of the doubt 
doctrine is not applicable, and the claim for service 
connection for right and left knee disabilities and tinnitus 
must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  


ORDER

Service connection for a right knee disorder is denied.  

Service connection for a left knee disorder is denied.  

Service connection for tinnitus is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


